                                                                             1   SAO
                                                                                 BRADLEY S. MAINOR, ESQ.
                                                                             2   Nevada Bar No. 7434
                                                                                 JOSEPH J. WIRTH, ESQ.
                                                                             3
                                                                                 Nevada Bar No. 10280
                                                                             4   ASH MARIE GANIER, ESQ.
                                                                                 Nevada Bar No. 14712
                                                                             5   MAINOR WIRTH, LLP
                                                                                 6018 S. Fort Apache Road, Ste. 150
                                                                             6   Las Vegas, NV 89148-5652
                                                                                 Tel: (702) 464-5000
                                                                             7
                                                                                 Fax: (702) 463-4440
                                                                             8   brad@mwinjury.com
                                                                                 joe@mwinjury.com
                                                                             9   ash@mwinjury.com
                                                                                 Counsel for Plaintiff
                                                                            10
                    6018 S. Ft. Apache Rd., Ste. 150, Las Vegas, NV 89148




                                                                                                               UNITED STATES DISTRICT COURT
                                                                            11
                        Phone: (702) 464-5000 | Fax: (702) 463-4440




                                                                                                                      DISTRICT OF NEVADA
                                                                            12
MAINOR WIRTH, LLP




                                                                                 ANGELA ALLEN, individually;                     CASE NO.:   2:17-cv-02204-APG-NJK
                                                                            13

                                                                            14          Plaintiff,
                                                                                                                                 STIPULATION AND ORDER TO
                                                                            15   vs.                                             EXTEND BRIEFING SCHEDULE FOR
                                                                                                                                 DEFENDANT TARGET
                                                                            16   TARGET CORPORATION, a Foreign                   CORPORATION’S MOTION FOR
                                                                                 Corporation; DOES I – X, inclusive; and         SUMMARY JUDGMENT
                                                                            17
                                                                                 ROE CORPORATIONS I – X, inclusive,
                                                                            18
                                                                                        Defendants.
                                                                            19

                                                                            20          Plaintiff, ANGELA ALLEN, by and through her counsel of record, BRADLEY S.
                                                                            21   MAINOR, ESQ., JOSEPH J. WIRTH, ESQ. and ASH MARIE GANIER, ESQ., of MAINOR
                                                                            22   WIRTH, LLP, and Defendant, TARGET CORPORATION, by and through its counsel of record,
                                                                            23   ALAN W. WESTBROOK, ESQ., of PERRY & WESTBROOK, hereby stipulate to an extension
                                                                            24   of the briefing schedule for Defendant’s Motion for Summary Judgment as follows:
                                                                            25          Plaintiff’s opposition to Defendant Target Corporation’s Motion for Summary Judgment
                                                                            26   shall be filed on or before Monday, January 7, 2019.
                                                                            27   ...
                                                                            28

                                                                                                                            Page 1 of 2
                                                                             1          Defendant’s reply brief in support of its Motion for Summary Judgment shall be filed on

                                                                             2   or before Friday, January 25, 2019.

                                                                             3   DATED this 17th day of December, 2018.          DATED this 17th day of December, 2018.

                                                                             4   MAINOR WIRTH, LLP                               PERRY & WESTBROOK

                                                                             5   /s/ Bradley S. Mainor                           /s/ Alan W. Westbrook
                                                                                 BRADLEY S. MAINOR, ESQ.                         ALAN W. WESTBROOK, ESQ.
                                                                             6
                                                                                 Nevada Bar No. 7434                             Nevada Bar No. 6167
                                                                             7   JOSEPH J. WIRTH, ESQ.                           1701 W. Charleston Boulevard, Ste. 200
                                                                                 Nevada Bar No. 10280                            Las Vegas, NV 89102
                                                                             8   ASH MARIE GANIER, ESQ.                          Attorney for Defendant
                                                                                 Nevada Bar No. 14712
                                                                             9   6018 S. Fort Apache Road, Ste. 150
                                                                                 Las Vegas, NV 89148-5652
                                                                            10
                                                                                 Counsel for Plaintiff
                    6018 S. Ft. Apache Rd., Ste. 150, Las Vegas, NV 89148




                                                                            11
                        Phone: (702) 464-5000 | Fax: (702) 463-4440




                                                                            12
MAINOR WIRTH, LLP




                                                                            13
                                                                                        IT IS SO ORDERED.
                                                                            14
                                                                                        Dated this     day of December, 2018.
                                                                            15

                                                                            16

                                                                            17                                         UNITED STATES MAGISTRATE
                                                                                                                       UNITED          DISTRICT JUDGE
                                                                                                                                                   JUDGE
                                                                                                                       Dated: December 17, 2018.
                                                                            18

                                                                            19

                                                                            20

                                                                            21

                                                                            22

                                                                            23

                                                                            24

                                                                            25

                                                                            26

                                                                            27

                                                                            28

                                                                                                                           Page 2 of 2
